Exhibit 4 UBS Reference No. STOCK PURCHASE AGREEMENT dated as of March 15, Between Starr International Company, Inc. and UBS SECURITIES LLC TABLE OF CONTENTS ARTICLE 1Definitions Section 1.1.Definitions …………….1 ARTICLE 2Sale and Purchase Section 2.1.Sale and Purchase …………….4 Section 2.2.Payment and Terms …………….4 Section 2.3.Cash Settlement Option …………….6 Section 2.4.Early Termination …………….6 Section 2.5.Transactions Involving Common Stock …………….6 Section 2.6.Related Compensation …………….6 ARTICLE 3Representations and Warranties of Seller Section 3.1.Representations and Warranties of Seller ……………6 ARTICLE 4Representations and Warranties of Buyer Section 4.1.Representations and Warranties of Buyer ……………7 ARTICLE 5 Conditions to Buyer’s Obligations Section 5.1.Conditions ……………8 ARTICLE 6Covenants Section 6.1.Taxes ……………8 Section 6.2.Forward Contract ……………9 Section 6.3.Notices ……………9 Section 6.4.Further Assurances ……………9 Section 6.5.Intentionally Omitted ……………9 Section 6.6.No Sales of Common Stock ……………9 Section 6.7.Securities Contract ……………9 Section 6.8.SEC Filings ……………9 Section 6.9.Material Non-public Information ……………9 ARTICLE 7Adjustments Section 7.1.Dilution Adjustments ……………10 Section 7.2.Merger Events, Tender Offer Events Nationalization, or Insolvency ……………10 Section 7.3.Payments on Termination ……………11 Section 7.4. Cash Dividends ……………11 Section 7.5.Spin-offs ……………12 Section 7.6. Miscellaneous ……………12 ARTICLE 8Acceleration Section 8.1.Acceleration ……………13 ARTICLE 9Miscellaneous Section 9.1.Notices ……………14 Section 9.2.Governing Law; Severability; Submission to Jurisdiction; Waiver of Jury Trial ……………14 Section 9.3.Service of Process ……………14 Section 9.4.Entire Agreement ……………14 Section 9.5.Amendments, Waivers ……………14 Section 9.6.No Third Party Rights, Successors and Assigns ……………14 Section 9.7.Assignment ……………15 Section 9.8.Counterparts ……………15 STOCK PURCHASE AGREEMENT THIS AGREEMENT is made as of March 15, 2010 between the Seller (as defined herein) and UBS SECURITIES LLC, a Delaware limited liability company (“Buyer”). WHEREAS, Seller owns shares of common stock (the “Common Stock”) of the Company (as defined herein), or security entitlements in respect thereof; WHEREAS, Seller has agreed, pursuant to the Pledge Agreement (as defined herein) to grant Buyer a security interest in certain Common Stock to secure the obligations of Seller hereunder; WHEREAS, Seller and Buyer are willing to sell and purchase such shares of Common Stock, or security entitlements in respect thereof at the time and on the terms set forth herein; NOW, THEREFORE, in consideration of their mutual covenants herein contained, the parties hereto, intending to be legally bound, hereby mutually covenant and agree as follows: ARTICLE 1 Definitions Section 1.1. Definitions. .As used herein, the following words and phrases shall have the following meanings: “Acceleration Amount” has the meaning provided in Section 8.1. “Acceleration Amount Notice” has the meaning provided in Section 8.1. “Acceleration Date” has the meaning provided in Section 8.1. “Acceleration Value” has the meaning provided in Section 8.1. “Bankruptcy Code” has the meaning provided in Section 6.7. “Base Amount” means the maximum number of shares of Common Stock that Seller agrees to sell, and Buyer agrees to purchase, pursuant to this Agreement, and shall equal the number of shares of Common Stock sold in Initial Short Sales pursuant to Section 2.2(b). The Base Amount shall be subject to adjustment in connection with Potential Adjustment Events and Merger Events as provided in Article 7. “Bloomberg Screen Volume at Price Page” shall mean the display designated as page “AIG Equity AQR” on the Bloomberg Financial Service or such page as may replace the Volume at Price page on that service for the purpose of displaying daily volume and volume-weighted trading prices of equity securities during the normal trading hours of 9:30 a.m. to 4:00 p.m., New York Time or, if such service does not then publish daily volume and volume-weighted trading prices of the Common Stock, such other page and services selected by the Buyer that reports daily volume and weighted trading prices of the Common Stock. “Business Day” means any day on which commercial banks are open for business in New York City and the New York Stock Exchange is not closed. “Cap Level” has the meaning provided in Section 2.2(d). The Cap Level shall be subject to adjustment in connection with Potential Adjustment Events and Merger Events as provided in Article 7. “Cash Dividend” means any cash dividend paid in respect of shares of Common Stock by the Company. “Cash Settlement Amount” means an amount of cash equal to the product of the Settlement Price and the number of shares of Common Stock (or security entitlements in respect thereof) required to be delivered (but for Section 2.3) pursuant to Section 2.2(e) on the Settlement Date. “Closing Price” means, for any security for any Trading Day (the “Reference Date”), (i) the last reported executed trade price (regular way) of such security on the principal trading market for such security on the Reference Date; (ii) if no regular way executed trade price for such security is reported on the principal trading market for such security on the Reference Date, the average of the closing bid and offered prices for such security as reported by the principal trading market for such security on the Reference Date; (iii) if no regular way executed trade price or closing bid and offered prices 1 for such security are reported on the principal trading market for such security on the Reference Date, the Closing Price (as determined in accordance with clause (i) or (ii)) for the next succeeding Trading Day (if any) within the two scheduled Trading Days immediately succeeding the Reference Date on which the Closing Price may be so determined; or (iv) if the Closing Price may not be determined in accordance with clause (i) or (ii) on either of such two immediately succeeding Trading Days, the price determined in good faith by Buyer to be the fair market price of such security as of the close of business on the Reference Date; provided that if such security is no longer listed or admitted to trading on any exchange or in the over-the-counter market on the Reference Date, the Closing Price shall be the average of the closing bid and offered prices for the Reference Date as furnished by a member firm of the most recent principal trading market for such security. The Closing Price shall be subject to adjustment in certain events as provided in Article 7. “Collateral” has the meaning provided in the Pledge Agreement. “Collateral Agent” has the meaning provided in the Pledge Agreement. “Company” means American
